Case 2:21-cr-00006-JPH-CMM Document 52 Filed 04/21/21 Page 1 of 3 PageID #: 183




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )   No. 2:21-cr-00006-JPH-CMM
                                              )
 MARCUS VAUGHN                                )
   a/k/a MARCUS ALLEN VAUGHN,                 ) -01
                                              )
                           Defendant.         )

                                   ORDER IN LIMINE

       The government has filed a motion in limine, seeking a ruling that Mr.

 Vaughn's prior convictions will be admissible for impeachment under Federal

 Rule of Evidence 609 if he testifies at trial. Dkt. 40. Mr. Vaughn has not

 responded.

       If Mr. Vaughn testifies, evidence of his prior convictions "must be

 admitted" for impeachment "if the probative value of the evidence outweighs its

 prejudicial effect." Fed. R. Evid. 609(a)(1)(B). "Some of the factors" that should

 be considered in weighing the probative value and prejudicial effect are: "(1) the

 impeachment value of the prior crime; (2) the point in time of the conviction

 and the defendant's subsequent history; (3) the similarity between the past

 crime and the charged crime; (4) the importance of the defendant's testimony;

 and (5) the centrality of the credibility issue." Rodriguez v. United States, 286

 F.3d 972, 983 (7th Cir. 2002).

       Here, for the first factor, Mr. Vaughn's prior convictions have

 impeachment value. See United States v. Rein, 848 F.2d 777, 783 (7th Cir.
                                          1
Case 2:21-cr-00006-JPH-CMM Document 52 Filed 04/21/21 Page 2 of 3 PageID #: 184




 1988) ("[T]he fact that the defendant has been convicted of a prior offense may

 legitimately imply that he is more likely to give false testimony than other

 witnesses."). Second, all of the convictions raised in the motion are recent

 enough that they do not fall under Rule 609(b)'s additional limits on using

 evidence "if more than 10 years have based since the witness's conviction or

 release from confinement." Third, there may be some similarity between the

 current charges and prior convictions, but that is not dispositive when

 credibility is a key issue. See Rodriguez, 286 F.3d at 984. Fourth, the

 government has explained that if Mr. Vaughn testifies, that testimony will be

 central to his defense. See dkt. 40 at 4; Rein, 848 F.2d at 782–83. And fifth,

 credibility is central when the defendant's testimony is likely to contradict

 important eyewitness testimony, as would likely be the case here. See Rein,

 848 F.2d at 782–83.

       Moreover, as addressed at the final pretrial conference, the Court will

 instruct the jury on the appropriate use of Mr. Vaughn's prior convictions,

 including that they may not be used as propensity evidence. See United States

 v. Nururdin, 8 F.3d 1187, 1192 (7th Cir. 1993) ("[T]he record demonstrates that

 any prejudicial effect that the instruction of the prior felony convictions could

 have had was overcome by the court's limiting jury instruction, which directed

 that this evidence could not be used to demonstrate a propensity to commit

 crime.").

       For these reasons and the reasons in the government's motion in limine,

 that motion is GRANTED. Dkt. [40]. As with all orders in limine, this order is

                                          2
Case 2:21-cr-00006-JPH-CMM Document 52 Filed 04/21/21 Page 3 of 3 PageID #: 185




 preliminary and "subject to change when the case unfolds." Luce v. United

 States, 469 U.S. 38, 41 (1984).

 SO ORDERED.

 Date: 4/21/2021




 Distribution:

 Joseph Martin Cleary
 INDIANA FEDERAL COMMUNITY DEFENDERS
 joe_cleary@fd.org

 Pamela S. Domash
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 pamela.domash@usdoj.gov

 Kelsey Massa
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 kelsey.massa@usdoj.gov




                                       3
